

116 S1056 IS: Cell-Cultured Meat and Poultry Regulation Act of 2019
U.S. Senate
2019-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1056IN THE SENATE OF THE UNITED STATESApril 4, 2019Mrs. Hyde-Smith introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo clarify oversight and jurisdiction over the regulation, inspection, and labeling of
 cell-cultured meat and poultry, and for other purposes.1.Short titleThis Act may be cited as the Cell-Cultured Meat and Poultry Regulation Act of 2019.2.DefinitionsIn this Act:(1)CommissionerThe term Commissioner means the Commissioner of Food and Drugs.(2)Food productThe term food product means a cell-cultured food product derived from livestock or poultry.(3)SecretaryThe term Secretary means the Secretary of Agriculture.3.Food safety inspection of cell-cultured food products(a)In generalNot later than 60 days after the date of enactment of this Act, the Secretary and the Commissioner shall enter into a binding formal agreement relating to the regulation of food products under which—(1)the Commissioner shall oversee cell collection, cell banks, and cell growth and differentiation;(2)the Commissioner shall transition oversight authority of food products at the beginning of the cell harvest stage to the Secretary; and(3)the Secretary shall oversee the processing, preparation, packaging, and labeling of food products after the transition of oversight authority pursuant to paragraph (2).(b)Definition of food product for inspections(1)Federal Meat Inspection ActSection 1(j) of the Federal Meat Inspection Act (21 U.S.C. 601(j)) is amended in the first sentence by inserting or from any cell-cultured food product derived during and after cell harvest from any amenable species, before excepting products.(2)Poultry Products Inspection ActSection 4(f) of the Poultry Products Inspection Act (21 U.S.C. 453(f)) is amended by inserting or any cell-cultured food product derived during and after cell harvest from poultry, before excepting.(c)RegulationsNot later than 18 months after the date of enactment of this Act, the Secretary, in consultation with the Commissioner, shall issue final regulations—(1)that prescribe the type and frequency of inspection required for the manufacture and processing of food products; and(2)for the prevention of the adulteration and misbranding of food products.